SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

616
CAF 14-02262
PRESENT: WHALEN, P.J., PERADOTTO, LINDLEY, DEJOSEPH, AND NEMOYER, JJ.


IN THE MATTER OF ROSE M. GIBSON,
PETITIONER-RESPONDENT,

                      V                              MEMORANDUM AND ORDER

THOMAS W. MURTAUGH, JR., RESPONDENT-APPELLANT.


JOHN J. RASPANTE, UTICA, FOR RESPONDENT-APPELLANT.


     Appeal from   an order of the Family Court, Herkimer County (John
J. Brennan, J.),   entered November 18, 2014 in a proceeding pursuant to
Family Court Act   article 4. The order determined that respondent had
willfully failed   to obey a court order.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Memorandum: In this proceeding pursuant to Family Court Act
article 4, respondent father appeals from an order confirming the
determination of the Support Magistrate that he willfully disobeyed an
order to pay child support and owed petitioner mother arrears and
interest. We affirm. The findings of the Support Magistrate are
entitled to great deference (see Matter of Perez v Johnson, 128 AD3d
1469, 1469) and, contrary to the father’s contention, he failed to
meet his burden of establishing that the mother voluntarily and
intentionally waived her right to prospective child support payments
(see Matter of Hastie v Tokle, 122 AD3d 1129, 1129-1130; Matter of
Wendel v Nelson, 116 AD3d 1057, 1057-1058).




Entered:    July 1, 2016                          Frances E. Cafarell
                                                  Clerk of the Court